        Case: 1:21-cv-01975 Document #: 1 Filed: 04/13/21 Page 1 of 8 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 HEATHER THOMPSON,

      Plaintiff,

 v.                                                       Case No. 1:21-cv-01975

 UNITED COLLECTION BUREAU,
 INC.,

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, HEATHER THOMPSON, through undersigned counsel,

complaining of Defendant, UNITED COLLECTION BUREAU, INC., as follows:

                                     NATURE OF THE ACTION

        1.         This action is seeking redress for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         HEATHER THOMPSON (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided at 68 Timber Trails Court, Gilberts, Illinois 60136.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.         UNITED COLLECTION BUREAU, INC. (“Defendant”) is a corporation

organized and existing under the laws of the state of Ohio.




                                                    1
        Case: 1:21-cv-01975 Document #: 1 Filed: 04/13/21 Page 2 of 8 PageID #:2




         7.       Defendant maintains a principal place of business at 5620 Southwyck Boulevard,

Toledo, Ohio 43614

         8.       Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).1

         9.       Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                        GENERAL ALLEGATIONS

         10.      The statute of limitations for written contracts and debts is ten years.

         11.      The statute provides further: "if any payment or new promise to pay has been made,

in writing … within or after the period of 10 years, then an action may be commenced thereon at

any time within 10 years after the time of such payment or promise to pay." 735 ILCS 5/13-206.

         12.      That is, a new payment or written promise to pay starts a new ten-year clock.

         13.      The five-year limit of 735 ILCS 5/13-205 seems to apply if the plaintiff-debt

collector does not have written proof of the debt.

         14.      Illinois courts hold that a new promise to pay will also start a new five-year clock

under this statute.

                                        FACTUAL ALLEGATIONS

         15.      In December of 2012, Plaintiff received an offer for a credit card from Credit One

Bank, N.A.

         16.      Plaintiff's application was approved, and Plaintiff received the credit card in the

mail.




1
  WHO WE ARE: United Collection Bureau, Inc. (UCB) assists in the accounts receivable process for healthcare
facilities, financial services businesses and government entities. https://ucbinc.com/ (last accessed April 13, 2021).

                                                          2
          Case: 1:21-cv-01975 Document #: 1 Filed: 04/13/21 Page 3 of 8 PageID #:3




          17.    Plaintiff accepted the terms and conditions by using the credit card for personal and

household purchases.

          18.    Plaintiff experienced financial distress in the early part of 2016.

          19.    The last payment was credited to the Account on January 4, 2016.

          20.    Plaintiff failed to make the minimum payment due the following month, or any

payment after that.

          21.    Credit One Bank, N.A. "charged-off" the Account on August 9, 2016.

          22.    Credit One Bank, N.A. assigned the Account to FNBM LLC and MHC

Receivables, LLC shortly after the Account was charged-off—on September 12, 2016.

          23.    FNBM LLC and MHC Receivables LLC, in turn, assigned the Account to Sherman

Originator III LLC, who then assigned the Account to LVNV Funding LLC.

          24.    On or around December 22, 2020, LVNV Funding LLC assigned the Account for

collection.

          25.    Defendant mailed Plaintiff a letter, dated January 20, 2021 (the "Letter"), which

stated:

                  Current Creditor                                          LVNV FUNDING LLC
                  Last Four Digits of Current Creditor Account Number       5426
                  Original Creditor                                         CREDIT ONE BANK, N.A.
                  Last Four Digits of Original Creditor Account Number      4126
                  United Collection Bureau, Inc. Reference Number           71308617
                  Account Balance                                           $1361.53

                 The above referenced account has been placed with our office for collection in full. However, in the
                 event you meet the terms of one of our three offers below, United Collection Bureau, Inc. will accept
                 a settlement for less than the amount owed on behalf of your creditor.

                 1.        Settlement Offer Number 3764320 – Single Payment Offer
                           Total Settlement Amount $680.77

                 United Collection Bureau, Inc. will accept the settlement amount stated for Settlement Offer Number
                 3764320 in the event that payment for the full settlement amount of $680.77 is received by February
                 22, 2021. We are not obligated to renew this offer.

                 2.        Settlement Offer Number 3764321 – Multiple Payment Offer over Three Months
                           Total Settlement Amount $748.84




                                                             3
        Case: 1:21-cv-01975 Document #: 1 Filed: 04/13/21 Page 4 of 8 PageID #:4



               United Collection Bureau, Inc. will accept the settlement amount stated for Settlement Offer Number
               3764321 in the event that payment in the amount of $249.62 is received by the 22nd of this month,
               and two additional payment of $249.61 by the 22nd calendar day of each of the next two months.
               We are not obligated to renew this offer.

               3.       Settlement Offer Number 3764322 – Multiple Payment Offer over Six Months
                        Total Settlement Amount $816.92

               United Collection Bureau, Inc. will accept the settlement amount stated for Settlement Offer Number
               3764322 in the event that payment in the amount of $136.17 is received by the 22nd of this month,
               and five additional payments of $136.15 by the 22nd calendar day of each of the next two months.
               We are not obligated to renew this offer.

                                               Pay online: WWW.UCBINC.COM
                                                   (Click: "Make a Payment")

                                                 Pay by phone: 1-877-455-8121
                                                       (24 hours per day)

                                          Speak with a representative: 1-844-280-7655
                                         8:00 a.m. – 9:00 p.m. E.T. Monday – Thursday
                                                8:00 a.m. – 8:00 p.m. E.T. Friday
                                                     (Exceptions will apply)

               You may pay any offered settlement on an accelerated basis. All offers are contingent upon clearance
               of funds.

               This is an attempt to collect a debt by United Collection Bureau, Inc., a debt collector, and any
               information obtained will be used for that purpose.

        26.    The $1,361.53 balance is a "debt" as defined by 15 U.S.C. § 1692a(5).

        27.    The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

        28.    The statute of limitations on the Account had run—as of January 4, 2021.

        29.    The Letter did not inform Plaintiff that the effect of making (or agreeing to make)

a partial payment on a time-barred debt is to revive the statute of limitations for enforcing that

debt.

                                                   DAMAGES

        30.    Congress enacted the FDCPA to rein in certain "evils" associated with debt

collection," Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015),

because existing legal remedies were, in its judgment, "inadequate to protect consumers." 15

U.S.C. § 1692(b).




                                                           4
       Case: 1:21-cv-01975 Document #: 1 Filed: 04/13/21 Page 5 of 8 PageID #:5




        31.      To address those practices, the FDCPA imposes a "rule against trickery." Beler v.

Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 473 (7th Cir. 2007); see also O'Rourke

v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 941 (7th Cir. 2011) (noting that the FDCPA's

prohibitions "keep consumers from being intimidated or tricked by debt collectors").

        32.      The statute thus gives debtors a right to receive accurate information, which they

can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph

P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ... .").

        33.      The value of receiving truthful information about one's financial affairs—and the

ill effects of receiving misleading information—may be hard to quantify, especially where, as here,

the plaintiff did not act upon the misinformation.

        34.      But being misled in violation of an anti-trickery statute like the FDCPA is a

concrete harm, nevertheless. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74, 102 S.

Ct. 1114, 71 L. Ed. 2d 214 (1982) (holding that a plaintiff "who has been the object of a

misrepresentation made unlawful" by federal statute suffered an injury in fact and thus had Article

III standing).

        35.      Here, Defendant failed to comply with its obligation to provide substantive

information; instead, deceptively seeking to entice payment from Plaintiff.

        36.      By doing so, Defendant presented an appreciable risk of harm to the underlying

concrete interest that Congress sought to protect by enacting the FDCPA.

        37.      Although Plaintiff did not pay a portion of the debt (which could have caused

Plaintiff to unknowingly waive a statute-of-limitations defense) as a result of Defendant's actions,

misleading communications concerning the enforceability of a debt create a substantial risk that



                                                  5
       Case: 1:21-cv-01975 Document #: 1 Filed: 04/13/21 Page 6 of 8 PageID #:6




such harms will occur, especially when viewed through the lens of the "unsophisticated consumer"

as required by the FDCPA.

       38.     These are precisely the types of risks that flow from the misrepresentation of a

consumer's legal rights that Congress sought to address in the FDCPA.

       39.      Concerned with having had her rights violated, Plaintiff sought counsel—

expending time and incurring attorney’s fees to vindicate her rights.



                                       CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       40.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       41.     Section 1692e provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section.

               (2)     The false representation of—

                       (A)       the character, amount, or legal status of any debt.

               (10)    The use of any false representation or deceptive means to collect or
                       attempt to collect any debt or to obtain information concerning a
                       consumer.

       42.     Section 1692f provides:

               A debt collector may not use unfair or unconscionable means to collect or
               attempt to collect any debt.

       43.     Defendant clearly made "offers" to settle Plaintiff's $1,361.53 balance with savings.

However, they failed to include any indication that collection of Plaintiff's $1,361.53 balance is

                                                   6
       Case: 1:21-cv-01975 Document #: 1 Filed: 04/13/21 Page 7 of 8 PageID #:7




time-barred or that payment (or promise of payment) on Plaintiff's $1,361.53 balance could revive

the statute of limitations.

        44.     Accordingly, Seventh Circuit precedent suggests that, as a matter of law, the Letter

was misleading; violating 15 U.S.C. §§ 1692e(2)(A), e(10) and f because they were silent about

the significant risk of losing the protection of the statute of limitations. See McMahon v. LVNV

Funding, LLC, 744 F.3d 1010, 1021 (7th Cir. 2014).

        44.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e(2)(A), e(10) and f

pursuant to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides

"any debt collector who fails to comply with any provision of [the Fair Debt Collection Practices

Act] with respect to any person is liable to such person in an amount equal to the sum of –

                (1)     any actual damage sustained by such person as a result of such
                        failure;

                (2)

                        (A)     in the case of any action by an individual, such additional
                                damages as the court may allow, but not exceeding
                                $1,000.00; or

                (3)     in the case of any successful action to enforce the foregoing liability,
                        the costs of the action, together with reasonable attorney's fees as
                        determined by the court.

        WHEREFORE, Plaintiff requests the following relief:

        A.      find that Defendant violated 15 U.S.C. §§ 1692e(2)(A), e(10) and f;

        B.      award any actual damage sustained by Plaintiff as a result of Defendant's

                violation(s) pursuant to 15 U.S.C. § 1692k(a)(1);

        C.      award such additional damages, as the Court may allow, but not exceeding $1,000

                pursuant to 15 U.S.C. § 1692k(a)(2)(A);




                                                   7
       Case: 1:21-cv-01975 Document #: 1 Filed: 04/13/21 Page 8 of 8 PageID #:8




        D.      award costs of this action including expenses together with reasonable attorneys’

                fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

        E.      award such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: April 13, 2021                                 Respectfully submitted,

                                                      HEATHER THOMPSON

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                      105 South Roselle Road
                                                      Suite 203
                                                      Schaumburg, Illinois 60193
                                                      +1 847-985-1100
                                                      jdavidson@fightbills.com




                                                  8
